Citation Nr: 1120604	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  10-35 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to a greater payment of special monthly death pension benefits based on the need for regular aid and attendance.  


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1943 to April 1944.  He died in September 2008, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In statements in August 2010 and January 2011, the Appellant raised the claim of service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1151, which is referred to the RO for appropriate action. 

The claim of service connection for the cause of the Veteran's death is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a December 2008 rating decision, the RO granted the Appellant's claim of death pension benefits to include special monthly pension based on the need for the regular aid and attendance of another person; the Appellant was notified of this award, along with payment information, in a December 2008 letter.  

2.  Since her award of death pension benefits is based on the need for aid and attendance, the Appellant was paid the maximum amount allowable, taking into account her receipt of income from Social Security benefit payments and her expenses of funeral/burial benefits.  
CONCLUSION OF LAW

There is no legal basis to increase the payment of the Appellant's special monthly death pension benefits based on the need for regular aid and attendance.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Under the circumstances presented in this case, it is not the factual evidence that is dispositive of the present appeal, but rather the application of the law and regulations to the undisputed facts.  In such cases, the VCAA is not applicable.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (regarding entitlement to recognition as surviving spouse for purposes of reinstatement of death pension benefits, neither the duty to assist or the duty to notify provisions of VCAA are implicated when question is limited to interpretation and application of a statute).

In any case, the RO provided pre-adjudication VCAA notice by letter, dated in November 2008.  The Appellant was notified of the type of evidence necessary to substantiate the claim for nonservice-connected death pension benefits, namely, evidence of total and permanent disability in a wartime veteran who was discharged under other than dishonorable conditions and evidence showing that her income and net worth were below the maximum allowable limits set by law.




Further, under 38 U.S.C.A. § 5103A, VA made reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has offered the Appellant an opportunity to testify at a personal hearing which she declined, obtained information concerning burial expenses paid by the Appellant, obtained information concerning the Appellant's Social Security benefit payments, and requested the Appellant in a December 2008 letter to furnish information concerning her unreimbursed medical expenses.  She has not identified any pertinent evidence for the RO to obtain on her behalf.  As the decision regarding nonservice-connected death pension benefit payments is not based on medical evidence, but on income and net worth information and on medical and other expenses paid by the Appellant, a medical examination or medical opinion is not required under 38 C.F.R. § 3.159(c)(4).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant claims that the amount of death pension benefits to include special monthly pension based on the need for the regular aid and attendance of another person is not sufficient for her to live on as a surviving spouse of the Veteran.  

In statements, the Appellant stated that her daughter must take care of her and that her pension payments were not enough for her to survive without the Veteran's income.  She described her physical impairments and sought to ensure that she received what was rightfully owed to her on account of the Veteran's military service and disability.  

The surviving spouse of a Veteran who met the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273.  



Payments from any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271.  For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c).

Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in the VA Adjudication Procedures Manual M21-1, Part I, Appendix B, and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21.  

The income limit for a surviving spouse with no dependents was $11,985 effective in December 2007.  The limit was increased to $12,681 effective in December 2008, but there was no increase effective in December 2009.  

Income from Social Security Administration (SSA) benefits is not specifically excluded under 38 C.F.R. § 3.272, and therefore it is included as countable income.  Certain unreimbursed medical expenses may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  To be considered, the total expense must be in excess of five percent of the MAPR.  38 C.F.R. § 3.272(g).  



The expenses of the Veteran's final illness, burial, and just debts may be counted to reduce the Appellant's income for the calendar year following the Veteran's death or the 12-month period in which she paid expenses, whichever is more beneficial to the Appellant.  38 C.F.R. § 3.272(h).

The facts of this case are not in dispute.  In a December 2008 rating decision, the RO awarded the Appellant nonservice-connected death pension benefits to include special monthly pension based on the need for the regular aid and attendance of another person, effective September 1, 2008, which is the first day of the month in which the Veteran died.  That decision was based on the fact that the Veteran had wartime service, that the Veteran was married to the Appellant at the time of his death, and that the Appellant met the criteria for additional death pension benefits due to the need for the regular aid and attendance of another person.  38 U.S.C.A. § 1521.

In a December 2008 letter, the RO notified the Appellant of the award amount and payment start dates.  The RO indicated that she would receive monthly pension payments as her countable annual income did not exceed the maximum annual pension rate.  The RO notified her that her payments were affected by her receipt of income from Social Security benefits (an amount by which the maximum annual pension rate was reduced) and the unreimbursed expenses of burial benefits that she had paid (an amount that reduced her countable annual income).  She was also requested to provide information, on an enclosed medical expense report, any unreimbursed family medical expenses that she had paid after the Veteran's death; however, she did not respond to this request with any evidence.  

Specifically, the Appellant had annual Social Security benefits of $8,760 from September 2008 and of $9,276 from December 2008.  These amounts were obtained from the Social Security Administration, as noted on an inquiry record in the file.  


Further, funeral/burial expenses of $4,595 were considered in reducing her annual income from September 2008 for a 12-month period.  It is noted that on a statement of funeral expenses, the total charge was $8,680.  Records in the file show that VA paid $1,290 in burial/funeral costs.  On an application for burial benefits in October 2008, the Appellant indicated that $3,885 in burial/funeral expenses were paid by family funds.  Then, in December 2008, the RO contacted the funeral home, which confirmed that funeral expenses had not been paid in full and that the remaining balance was $3,495.  Thus, it would appear that the RO deducted more unreimbursed funeral/burial expenses from the Appellant's countable annual income than was actually paid (which is a calculation that was made to the Appellant's advantage).  

The Board has considered the Appellant's annual Social Security income of $8,760 for the 12-month annualization period starting in December 2007, of $9,276 for the 12-month annualization period starting in December 2008, and of $9,276 for the 12-month annualization period starting in December 2009.  Such income was reduced by the funeral/burial expenses of $4,595 paid for the 12-month annualization period starting in September 2008.  Thus, for payment purposes, the Appellant's countable annual income (i.e., Social Security income minus funeral/burial expenses, through September 2009) was $4,165 effective October 1, 2008, $4,681 effective December 1, 2008, and $9,276 effective October 1, 2009.  

When these amounts are subtracted from the MAPR for the periods in question, the correct monthly pension payments would be as follows:  $651 effective October 1, 2008 (i.e., $11,985 minus $4,165, divided by 12); $666 effective December 1, 2008 (i.e., $12,681 minus $4,681, divided by 12); and $283 effective October 1, 2009 (i.e., $12,681 minus $9,276, divided by 12).  The Board acknowledges that these monthly payment amounts are not reflected correctly on the award letter sent to the Appellant in December 2008, although the RO's explanation of income and expenses used was correct.  The reason for this discrepancy is not known.  
Nevertheless, the payment amounts are reflected correctly on VA Form 21-8947, Compensation and Pension Award, which is the RO's processing record in the file to show the entitlement amounts authorized for payment.   

In sum, because the evidence in this case shows that since her award of death pension benefits based on the need for aid and attendance, the Appellant was paid the maximum amount allowable, taking into account her receipt of income from Social Security benefit payments and her expenses of funeral/burial benefits, there is no legal basis to increase her payment of special monthly death pension benefits based on the need for regular aid and attendance.  


ORDER

The appeal for a greater payment of special monthly death pension benefits based on the need for regular aid and attendance is denied.  


REMAND

In August 2010, in her substantive appeal, the Appellant indicated that the Veteran had received VA treatment for over 30 years.  She stated that the Veteran suffered from mental breakdowns during his life and was hospitalized at the Dallas VA in the 1990s.  All records of such hospitalizations and treatment should be obtained.  There is one hospital summary dated in 1994 of record, but there is no indication if there were additional hospitalizations.  

The Veteran's death certificate indicates that he died as an inpatient at the VA hospital in Dallas.  Terminal hospital records were not obtained for the record.  




The RO sought a medical opinion in October 2010, but there were no terminal records, or any recent medical records, in the file at that time.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records from the Dallas VA Medical Center, including inpatient records for hospitalizations in the 1990s and the terminal hospital records.  If the records do not exist or if further efforts to obtain the records would be futile, notify the Appellant in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed, determine, in light of the additional evidence associated with the record, whether a medical opinion is necessary to decide the claim, and if so, obtain such opinion.  Then adjudicate the claim of service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, furnish the Appellant a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


